PER CURIAM:
Kier Elgin Riley appeals pro se the sua sponte decision of the district court to deny him a sentence reduction. 18 U.S.C. § 3582(c). The district court determined that Riley was not entitled to a reduction of his sentence under Amendment 750 of the Sentencing Guidelines. We affirm.
The district court did not err. Amendment 750 did not alter Riley’s sentencing range. Riley was responsible for distributing 34.17 kilograms of crack cocaine and was ineligible for a sentence reduction. United States Sentencing Guidelines Manual § 2Dl.l(e)(l). Riley argues that the district court should have considered the sentencing factors, 18 U.S.C. § 3553(a), but a district court applies the sentencing factors only when it has the authority to reduce a sentence and decides to grant a reduction.
We AFFIRM the sua sponte decision of the district court to deny Riley a reduction of his sentence.